--------------------------------------------------------------------------------

Exhibit 10.7
 
In re
CHARYS HOLDING COMPANY, INC
Case No.
 
08-10289 (BLS)
  Debtor 
Reporting Period:
 
July 1 through 31



STATUS OF POST-PETITION TAXES


The beginning tax liability should be the ending liability from the prior month
or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or
deposit of federal payroll taxes. Attach photocopies of any tax returns filed
during the reporting period.


Federal
 
Beginning Tax
   
Amount Witheld and/or Accrued
   
Amount Paid
   
Date Paid
   
Check # or EFT
   
Ending Tax
 
Withholding
  $ -     $  19,788     $
 19,788
                $  -  
FICA-Employee
    -       3,059       3,059                 $  -  
FICA-Employer
    -       3,059       3,059                     $  -  
Unemployment
    -       -       -                     $  -  
Income
    -                                     $ -  
Other:
    -                                     $  -  
Total Federal Taxes
    -       25,907       25,907                       -  
State and Local
                                               
Withholding
    -       5,170       5,170                     $ -  
Sales
    -                                     $  -  
Excise
    -                                     $  -  
Unemployment
    -       -       -                     $ -  
Real Property
    -                                     $  -  
Personal Property
    -                                     $  -  
Other:
    -       -       -                     $ -  
Total State and Local
    -       5,170       5,170                       -                          
                         
Total Taxes
  $ -     $ 31,076     $ 31,076                     $  -  



SUMMARY OF UNPAID POST-PETITION DEBTS


Attach aged listing of accounts payable,



   
Number of Days Past Due
     
Current
      0-30       31-60       61-90    
Over 91
   
Total
 
Accounts Payable
  $ 2,673,218     $ 21,971     $ 103,975     $ 
(6,153
)    $ 14,621     $ 2,807,632  
Wages Payable
                                    -       -  
Taxes Payable
                                    -       -  
Rent/Leases-Building
                                    -       -  
Rent/Leases-Equipment
                                    -       -  
Secured Debt/Adequate Protection Payments
                                            -  
Professional Fees
                                    -       -  
Amounts Due to Insiders
    17,777                               -       17,777  
Other: Routine expenses
                                            -  
Other:
                                            -  
Total Post-petition Debts
  $ 2,690,995       S 21,971     $ 103,975     $ (6,153 )   $ 14,621      
S 2,825,409  



Explain how and when the Debtor intends to pay any past due post-petition debts,
Debtor will utilize funds received in payment of management fees to pay the past
due debts.
   

 
 

--------------------------------------------------------------------------------

 